DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
	The Applicant’s amendments dated 06/07/2022 have been acknowledged and entered for consideration. Claims 23-26 have been cancelled. No new claims have been added. Claims 1-22 remain pending in the current application. The amendments are in response to the Non-Final Office Action mailed on 03/08/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 12-22 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (WO 2020/053804 A1) (See attached document).


Regarding claim 1 (Previously Presented), Liu et al. disclose a method for performing intra prediction using a linear model (Abstract), the method comprising: 
determining, by a coding device (Fig. 15, reference numeral 1500), a luma block corresponding to a current chroma block ([0009]; [0067]; It discloses a luma block corresponding to a chroma block. See also [0164]); 
obtaining, by the coding device, luma reference samples of the luma block based on determining L available chroma reference samples of the current chroma block ([00335]; It discloses that the luma samples inside the luma block are at positions corresponding to chroma sample positions of the first chroma block. See also P14, [00127], Availability derivation, where it discloses the availability of the top and left neighboring chroma samples corresponding to the luma samples. In Fig. 13A it shows the total number of chroma samples above and left of the chroma block as disclosed in [00177] and [00181], where the sum of the width (W) and height (H) of the chroma block represents the total available chroma samples), wherein the obtained luma reference samples of the luma block are down-sampled luma reference samples ([0010], [0031]; It discloses that the luma samples are down-sampled which is also shown in Figs. 13A-B), and L is an positive integer value ([0010]; As disclosed earlier, since the available chroma samples are derived based on the height and width of the chroma block, which means the total available chroma samples is a positive integer); 
calculating, by the coding device, linear model coefficients based on the luma reference samples and chroma reference samples that correspond to the luma reference samples ([0010]; It discloses calculating linear model parameters based on the down-sampled luma samples and the corresponding chroma samples. See [0050]-[0051], Eqns. 2,3 for calculating the LM parameters α, β); and 
obtaining, by the coding device, a prediction for the current chroma block based on the linear model coefficients and values of a down-sampled luma block of the luma block ([0048]-[0049]; Eqn. 1 shows the prediction equation for predicting the chroma block (predc(i,j)) based on the LM parameters (α, β) and the down-sampled luma block (recL′(i,j))).  

Regarding claim 2 (Previously Presented), Liu et al. disclose the method of claim 1, wherein the determining the L available chroma reference samples comprises: 
determining that L top neighboring chroma samples of the current chroma block are available, wherein 1 <= L <= W2, W2 indicates a top reference sample range (P15, Eqn. 8-159 shows number of above samples numSampT = (availT && predModelntra = = INTRA_T_CCLM) ?(nTbW + Min(numTopRight, nTbH )) : 0, which means the maximum range W2 of the top available samples is nTbW + nTbH, the sum of width and height of the block), and L and W2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbW + nTbH (W2), is a positive integer as well), and wherein the L top neighboring chroma samples are used as the L available chroma reference samples (P15, Eqn. 8-159 shows the number of above chroma samples that are being used as available chroma samples).  

Regarding claim 3 (Previously Presented), Liu et al. disclose the method of claim 2, wherein W2 equals to either 2*W or W+H, and wherein W represents a width of the current chroma block and H represents a height of the current chroma block (P15, Eqn. 8-159 shows number of above samples numSampT = (availT && predModelntra = = INTRA_T_CCLM) ?(nTbW + Min(numTopRight, nTbH )) : 0, which means the maximum range W2 of the top available samples is nTbW + nTbH, the sum of width and height of the block).  

Regarding claim 4 (Previously Presented), Liu et al. disclose the method of claim 1, wherein the determining the L available chroma reference samples comprises: 
determining that L left neighboring chroma samples of the current chroma block are available, wherein 1 <= L <= H2, H2 indicates a left reference sample range (P15, Eqn. 8-160 shows number of left samples numSampL = (availL && predModelntra = = INTRA_L_CCLM) ?(nTbH + Min(numLeftBelow, nTbW )) : 0, which means the maximum range H2 of the left available samples is nTbH + nTbW, the sum of height and width of the block), and L and H2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbH + nTbW (H2), is a positive integer as well), and wherein the L left neighboring chroma samples are used as the L available chroma reference samples (P15, Eqn. 8-160 shows the number of left chroma samples that are being used as available chroma samples).  

Regarding claim 5 (Previously Presented), Liu et al. disclose the method of claim 4, wherein H2 equals to either 2*H or W+H, and wherein W represents a width of the current chroma block and H represents a height of the current chroma block (P15, Eqn. 8-160 shows number of left samples numSampL = (availL && predModelntra = = INTRA_L_CCLM) ?(nTbH + Min(numLeftBelow, nTbW )) : 0, which means the maximum range H2 of the left available samples is nTbH + nTbW, the sum of height and width of the block).

Regarding claim 6 (Previously Presented), Liu et al. disclose the method of claim 1, wherein the determining the L available chroma reference samples comprises: 
determining that L1 top neighboring chroma samples (P15, Eqn. 8-157) and L2 left neighboring chroma samples of the current chroma block are available (P15, Eqn. 8-158), wherein 1 <= L1 <= W2, 1 <= L2 <= H2, W2 indicates a top reference sample range (P15, Eqn. 8-157, numSampT = availT  ? nTbW  : 0 shows the top available chroma samples with a maximum range of nTbW (W2)), and H2 indicates a left reference sample range (P15, Eqn. 8-158, numSampL = availL  ? nTbH  : 0 shows the left available chroma samples with a maximum range of nTbH (H2)), wherein L1, L2, W2 and H2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbH (L1) and nTbW (L2), is a positive integer as well) and L1+L2=L, and wherein the L1 top neighboring chroma samples and the L2 left neighboring chroma samples are used as the L available chroma reference samples (P15, Eqns. 8-157 and 8-158 show the number of top and left chroma samples respectively which are being used as available chroma samples, which means L = L1+L2).  

Regarding claim 7 (Previously Presented), Liu et al. disclose the method of claim 1, wherein the luma reference samples are obtained 
by down-sampling only neighboring samples that are above the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18B; [00328]-[00329]), or 
by down-sampling only neighboring samples that are left to the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18C; [00328]-[00329]).  

Regarding claim 8 (Previously Presented), Liu et al. disclose the method of claim 1, wherein the down-sampled luma block of the luma block is obtained by down-sampling a reconstructed luma block of the luma block that corresponds to the current chroma block ([0047]-[0052]; In [0049], it discloses the down-sampled reconstructed luma block).  

Regarding claim 9 (Previously Presented), Liu et al. disclose the method of claim 8, wherein only one row of neighboring reconstructed luma samples of the reconstructed luma block are used to obtain the luma reference samples ([0095]-[0096]; Figs. 7A-B show only one neighboring row above the current block to generate the reference sample) when the luma reference samples are obtained based on only neighboring samples above the luma block ([00457]; [00124]; Figs. 18B; [00328]-[00329]) and when a top row of the current chroma block is overlapped with a top row of a current coding tree unit (CTU) ([0268]; Fig. 8A shows the overlapping of the top row of the current block with the top row of the CTU).  

Regarding claim 12 (Previously Presented), Liu et al. disclose a non-transitory computer-readable media storing computer instructions that when executed by one or more processors ([00489]), cause the one or more processors to perform the steps of: 
determining a luma block corresponding to a current chroma block ([0009]; [0067]; It discloses a luma block corresponding to a chroma block. See also [0164]); 
obtaining luma reference samples of the luma block based on determining L available chroma reference samples of the current chroma block ([00335]; It discloses that the luma samples inside the luma block are at positions corresponding to chroma sample positions of the first chroma block. See also P14, [00127], Availability derivation, where it discloses the availability of the top and left neighboring chroma samples corresponding to the luma samples. In Fig. 13A it shows the total number of chroma samples above and left of the chroma block as disclosed in [00177] and [00181], where the sum of the width (W) and height (H) of the chroma block represents the total available chroma samples), wherein the obtained luma reference samples of the luma block are down-sampled luma reference samples ([0010], [0031]; It discloses that the luma samples are down-sampled which is also shown in Figs. 13A-B), and L is an positive integer value ([0010]; As disclosed earlier, since the available chroma samples are derived based on the height and width of the chroma block, which means the total available chroma samples is a positive integer); 
calculating linear model coefficients based on the luma reference samples and chroma reference samples that correspond to the luma reference samples ([0010]; It discloses calculating linear model parameters based on the down-sampled luma samples and the corresponding chroma samples. See [0050]-[0051], Eqns. 2,3 for calculating the LM parameters α, β); and 
obtaining a prediction for the current chroma block based on the linear model coefficients and values of a down-sampled luma block of the luma block ([0048]-[0049]; Eqn. 1 shows the prediction equation for predicting the chroma block (predc(i,j)) based on the LM parameters (α, β) and the down-sampled luma block (recL′(i,j))).  

Regarding claim 13 (Previously Presented), Liu et al. disclose the non-transitory computer-readable media of claim 12, wherein the luma reference samples are obtained 
by down-sampling only the neighboring samples that are above the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18B; [00328]-[00329]), or 
by down-sampling only the neighboring samples that are left to the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18C; [00328]-[00329]).  

Regarding claim 14 (Previously Presented), Liu et al. disclose a device for decoding video data ([00224]; Fig. 14, reference numeral 1400), comprising: 
a video data memory ([0492]); and 
a video decoder ([00224]; Fig. 14, reference numeral 1400), wherein the video decoder is configured to: 
determine a luma block corresponding to a current chroma block ([0009]; [0067]; It discloses a luma block corresponding to a chroma block. See also [0164]); 
obtain luma reference samples of the luma block based on determining L available chroma reference samples of the current chroma block ([00335]; It discloses that the luma samples inside the luma block are at positions corresponding to chroma sample positions of the first chroma block. See also P14, [00127], Availability derivation, where it discloses the availability of the top and left neighboring chroma samples corresponding to the luma samples. In Fig. 13A it shows the total number of chroma samples above and left of the chroma block as disclosed in [00177] and [00181], where the sum of the width (W) and height (H) of the chroma block represents the total available chroma samples), wherein the obtained luma reference samples of the luma block are down-sampled luma reference samples ([0010], [0031]; It discloses that the luma samples are down-sampled which is also shown in Figs. 13A-B), and L is an positive integer value ([0010]; As disclosed earlier, since the available chroma samples are derived based on the height and width of the chroma block, which means the total available chroma samples is a positive integer); 
calculate linear model coefficients based on the luma reference samples and chroma reference samples that correspond to the luma reference samples ([0010]; It discloses calculating linear model parameters based on the down-sampled luma samples and the corresponding chroma samples. See [0050]-[0051], Eqns. 2,3 for calculating the LM parameters α, β); and 
obtain a prediction for the current chroma block based on the linear model coefficients and values of a down-sampled luma block of the luma block ([0048]-[0049]; Eqn. 1 shows the prediction equation for predicting the chroma block (predc(i,j)) based on the LM parameters (α, β) and the down-sampled luma block (recL′(i,j))).  

Regarding claim 15 (Previously Presented), Liu et al. disclose the device of claim 14, wherein the video decoder is configured to: 
determine that L top neighboring chroma samples of the current chroma block are available, wherein 1 <= L <= W2, W2 indicates a top reference sample range (P15, Eqn. 8-159 shows number of above samples numSampT = (availT && predModelntra = = INTRA_T_CCLM) ?(nTbW + Min(numTopRight, nTbH )) : 0, which means the maximum range W2 of the top available samples is nTbW + nTbH, the sum of width and height of the block), and L and W2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbW + nTbH (W2), is a positive integer as well), and wherein the L top neighboring chroma samples are used as the L available chroma reference samples (P15, Eqn. 8-159 shows the number of above chroma samples that are being used as available chroma samples).  

Regarding claim 16 (Previously Presented), Liu et al. disclose the device of claim 15, wherein W2 equals to either 2*W or W+H, and wherein W represents a width of the current chroma block and H represents a height of the current chroma block (P15, Eqn. 8-159 shows number of above samples numSampT = (availT && predModelntra = = INTRA_T_CCLM) ?(nTbW + Min(numTopRight, nTbH )) : 0, which means the maximum range W2 of the top available samples is nTbW + nTbH, the sum of width and height of the block).  

Regarding claim 17 (Previously Presented), Liu et al. disclose the device of claim 14, wherein the video decoder is configured to: 
determine that L left neighboring chroma samples of the current chroma block are available, wherein 1 <= L <= H2, H2 indicates a left reference sample range (P15, Eqn. 8-160 shows number of left samples numSampL = (availL && predModelntra = = INTRA_L_CCLM) ?(nTbH + Min(numLeftBelow, nTbW )) : 0, which means the maximum range H2 of the left available samples is nTbH + nTbW, the sum of height and width of the block), and L and H2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbH + nTbW (H2), is a positive integer as well), and wherein the L left neighboring chroma samples are used as the L available chroma reference samples (P15, Eqn. 8-160 shows the number of left chroma samples that are being used as available chroma samples).  

Regarding claim 18 (Previously Presented), Liu et al. disclose the device of claim 17, wherein H2 equals to either 2*H or W+H, and wherein W represents a width of the current chroma block and H represents a height of the current chroma block (P15, Eqn. 8-160 shows number of left samples numSampL = (availL && predModelntra = = INTRA_L_CCLM) ?(nTbH + Min(numLeftBelow, nTbW )) : 0, which means the maximum range H2 of the left available samples is nTbH + nTbW, the sum of height and width of the block).  

Regarding claim 19 (Previously Presented), Liu et al. disclose the device of claim 14, wherein the video decoder is configured to: 
determine that L1 top neighboring chroma samples (P15, Eqn. 8-157) and L2 left neighboring chroma samples of the current chroma block are available (P15, Eqn. 8-158), wherein 1 <= L1 <= W2, 1 <= L2 <= H2, W2 indicates a top reference sample range (P15, Eqn. 8-157, numSampT = availT  ? nTbW  : 0 shows the top available chroma samples with a maximum range of nTbW (W2)), and H2 indicates a left reference sample range (P15, Eqn. 8-158, numSampL = availL  ? nTbH  : 0 shows the left available chroma samples with a maximum range of nTbH (H2)), wherein L1, L2, W2 and H2 are positive integer (As disclosed in P14, [00127], nTbW is the width and nTbH is the height of the block which are positive integers and L being the number of available samples and dependent on nTbH (L1) and nTbW (L2), is a positive integer as well) and L1+L2=L, and wherein the L1 top neighboring chroma samples and the L2 left neighboring chroma samples are used as the L available chroma reference samples (P15, Eqns. 8-157 and 8-158 show the number of top and left chroma samples respectively which are being used as available chroma samples, which means L = L1+L2).  

Regarding claim 20 (Previously Presented), Liu et al. disclose the device of claim 14, wherein the luma reference samples are obtained 
by down-sampling only neighboring samples that are above the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18B; [00328]-[00329]), or 
by down-sampling only neighboring samples that are left to the luma block and that are selected based on the L available chroma reference samples ([00457]; [00124]; Figs. 18C; [00328]-[00329]).  

Regarding claim 21 (Previously Presented), Liu et al. disclose the device of claim 14, wherein the down-sampled luma block of the luma block is obtained by down-sampling a reconstructed luma block of the luma block that corresponds to the current chroma block ([0047]-[0052]; In [0049], it discloses the down-sampled reconstructed luma block).  

Regarding claim 22 (Previously Presented), Liu et al. disclose the device of claim 21, wherein only one row of neighboring reconstructed luma samples of the reconstructed luma block are used to obtain the luma reference samples ([0095]-[0096]; Figs. 7A-B show only one neighboring row above the current block to generate the reference sample) when the luma reference samples are obtained based on only neighboring samples above the luma block ([00457]; [00124]; Figs. 18B; [00328]-[00329]) and when a top row of the current chroma block is overlapped with a top row of a current coding tree unit (CTU) ([0268]; Fig. 8A shows the overlapping of the top row of the current block with the top row of the CTU).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2020/053804 A1) (See attached document) in view of Onno et al. (US PGPub 2020/0413062 A1).

Regarding claim 10 (Previously Presented), Liu et al. teach the method of claim 1.
Although Liu et al. teach calculation of linear model coefficients based on the luma reference samples and the chroma reference samples that correspond to the luma reference samples (Liu et al.; [0010]; It discloses calculating linear model parameters based on the down-sampled luma samples and the corresponding chroma samples. See [0050]-[0051], Eqns. 2,3 for calculating the LM parameters α, β), and also teach that the LM derivation process is simplified to a 4-point max-min method as disclosed in [00126], and it also teaches in [0245]-[0246] that the number of down-sampled luma samples above and left to the current block is set between the max and min values of the of the width and the height of the block, but it does not explicitly teach that the calculation of the parameters are based on maximum and minimum luma and chroma values.
However, Onno et al. teach a method in the same field of endeavor (Abstract), where it calculates CCLM parameters (Onno et al.; Fig. 9), 
 wherein the calculating the, comprises: 
determining a maximum luma value and a minimum luma value based on the luma reference samples (Onno et al.; [0156]-[0157]; Fig. 9 shows the maximum luma value xB, and a minimum luma value xA); 
obtaining a first chroma value based on at least in part a position of a luma reference sample associated with the maximum luma value (Onno et al.; [0156]-[0157]; Fig. 9 shows the first chroma value yB corresponding to the maximum luma value xB); 
obtaining a second chroma value based on at least in part a position of a luma reference sample associated with the minimum luma value (Onno et al.; [0156]-[0157]; Fig. 9 shows the second chroma value yA corresponding to the minimum luma value xA); and 
calculating linear model coefficients based on the first chroma value, the second chroma value, the maximum luma value, and the minimum luma value (Onno et al.; Fig. 10 shows the calculation of the LM parameters α, β based on the max/min luma values and corresponding first and second chroma values).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of down-sampling of luma samples in cross-component linear modeling to include Onno et al's usage of max/min luma values and corresponding chroma values to determine LM parameters, because the proposed method is therefore less computation intensive than the known method  (Onno et al.; [0156]).

Regarding claim 11 (Previously Presented), Liu et al. and Onno et al. teach the method of claim 10, wherein the obtaining the first chroma value based on at least in part the position of the luma reference sample associated with the maximum luma value (Onno et al.; [0156]-[0157]; Fig. 9 shows the first chroma value yB corresponding to the maximum luma value xB) comprises obtaining the first chroma value based on at least in part one or more positions of one or more luma reference samples associated with the maximum luma value (Onno et al.; [0252]-[0254]; Fig. 10 shows the calculation of the LM parameters based on one set of max/min luma values, wherein Fig. 11 shows the calculation based on more than one points of max/min luma values), and 
wherein the obtaining the second chroma value based on at least in part the position of the luma reference sample associated with the minimum luma value (Onno et al.; [0156]-[0157]; Fig. 9 shows the second chroma value yA corresponding to the minimum luma value xA) comprises obtaining the second chroma value based on at least in part one or more positions of one or more luma reference samples associated with the minimum luma value (Onno et al.; [0252]-[0254]; Fig. 10 shows the calculation of the LM parameters based on one set of max/min luma values, wherein Fig. 11 shows the calculation based on more than one points of max/min luma values).  

Response to Arguments
Applicant's arguments filed on 06/07/2022 have been fully considered but they are not persuasive. 
The Applicant submits that the replied upon portions of Liu does not constitute prior art, and thus, the rejection of claims 1-9, and 12-22 under 35 U.S.C. § 102(a) as being anticipated by Liu is improper. Primarily, the Applicant argues that Liu et al. claim priority from PCT Application PCT/CN2018/105182, filed on September 12, 2018 and PCT Application PCT/CN2018/108681, filed on September 29, 2018 in order to beat the effective filing date of the application which is October 06, 2018, however, the PCT applications do not contain the support for the cited reference of Liu et al. (WO 2020/053804 A1) which were used in the rejection of claims 1-9, 12-22. In that regard, the Applicant states “However, each of Liu’s provisional applications that predates the present application’s priority date of October 06, 2018 (e.g., PCT/CN2018/105182, filed on September 12, 2018, and PCT Application PCT/CN2018/108681, filed on September 29, 2018) appears to exclusively refer to “the availability of the neighboring luma samples above or left to the luma block,” while being silent on obtaining luma neighboring samples of the luma block based on determining available chroma neighboring samples of the chroma block. In particular, each of Liu’s provisional applications that predates the present application’s priority date fails to even mention “the availability of the top and left neighboring chroma samples (such as the variables availL, availT and availTL),” much less the specific content from paragraphs [00335] and [00127] of Liu. In fact, paragraphs [00335] and [00127] of Liu are first included only in PCT Application PCT/CN2019/088005, filed on May 22, 2019, which is after the priority date October 06, 2018 of the claims 1—22 of the present application”.
The Examiner cannot concur with the Applicant’s conclusion that the prior art references are invalid and therefore respectfully disagrees. For the convenience of the Applicant, both the original PCT applications are attached herewith (PCTCN2018108681.pdf hereinafter called PCT1 and PCTCN2018105182.pdf hereinafter called PCT2) for reference. First of all, the foreign priority references (here PCT1 and PCT2) do not need to disclose verbatim each and every disclosure of the prior art reference (Liu et al. (WO 2020/053804 A1) which claims the benefit of the foreign priority references PCT1 , PCT2). As per MPEP 2136.03, Section II(A), which states “the subject matter relied upon in the rejection must be disclosed in the earlier-filed application in compliance with 35 U.S.C. 112(a)/pre-AIA  35 U.S.C. 112, first paragraph, in order to give that subject matter the benefit of the earlier filing date under pre-AIA  35 U.S.C. 102(e)”. The Examiner will establish the fact as per MPEP 2136.03, Section II(A), where it states “the subject matter relied upon in the rejection must be disclosed in the earlier-filed application in compliance with 35 U.S.C. 112(a)”. Let’s look at 35 U.S.C. 112(a) which states what needs to happen for a prior art reference to correctly claim the benefit of the foreign reference: “(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
(c) FORM.—A claim may be written in independent or, if the nature of the case admits, in dependent or multiple dependent form. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
(e) REFERENCE IN MULTIPLE DEPENDENT FORM.—A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered. 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” 
The Examiner would like to point to the PCT reference PCT1 attached herewith. Regarding clause (a) of 35 USC 112(a), the specification ranging from Page 1 through Page 29, clearly contains a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms. The following paragraphs/drawings are only a few examples showing how PCT1 discloses every elements of the rejected independent claim 1: Fig. 1, Figs. 6A-6J, Figs. 7A-7D, Fig. 9, Figs. 13A-13B, Paragraphs [0069] – [0078], [00184], [0207], [0242], [0252]. It is to be noted that the above list of drawings and paragraphs are only a small excerpt of the whole disclosure that primarily establishes the relevancy of the PCT1 disclosure with the prior art reference of Liu et al. One has to consider PCT1 as a whole to see the obvious fulfillment of this clause. Regarding clause (b) of 35 USC 112(a), please see Page 30 – Page 33 of PCT1 which discloses multiple claims particularly pointing out and distinctly claiming the subject matter. Regarding clause (c) of 35 USC 112(a), please see Page 30 - Page 33 of PCT1 where claims are written in independent or, if the nature of the case admits, in dependent or multiple dependent forms. Regarding clause (d) of 35 USC 112(a), please see Page 30 - Page 33 of PCT1 where a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. Regarding clause (e) of 35 USC 112(a), please see Page 30 - Page 33 of PCT1 where a claim in multiple dependent form contains a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed. The same validation can be presented for the second foreign priority reference PCT2 also attached herewith. Therefore, the Examiner is confident that the rejection presented in the Office Action in view of Liu et al. is appropriate and valid because of the fact that both the foreign priority documents PCT1 and PCT2 disclose the subject matter in compliance with 35 U.S.C. 112(a)/pre-AIA  35 U.S.C. 112, first paragraph, in order to give that subject matter the benefit of the earlier filing date under pre-AIA  35 U.S.C. 102(e). Therefore, the previous rejection is maintained barring the newly cancelled claims. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485